Citation Nr: 0640242	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-18 316	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death, to include whether the claimant is 
eligible for VA death benefits as a child of the 
veteran.

2.	Entitlement to accrued benefits payable to the veteran 
at the time of death.

3.	Entitlement to Dependent's Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to May 
1970 and died in July 1992.  The claimant is the veteran's 
legitimate son.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In May 2006, the Board remanded the 
claimant's case to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the claimant 
if further action is required.


REMAND

In its May 2006 remand, the Board set forth the rather 
complex procedural history of this case.  The Board 
specifically directed the RO to readjudicate the claimant's 
claim for service connection for the cause of the veteran's 
death, de novo, to include the preliminary issue as to the 
claimant's eligibility for VA death benefits as a "child" 
of the veteran.  The Board further directed that, if the 
benefits remained denied, the RO was to issue a supplemental 
statement of the case (SSOC) on the matter to the claimant 
and his representative. 

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's May 2006 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

The Board notes that some partial development was completed.  
This includes sending the claimant notices in August 2006 
that satisfied the Veterans Claims Assistance Act (VCAA) 
notice obligations in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

However, other action specifically requested by the Board in 
May 2006 has yet to be completed.  See Stegall v. West, 
supra.  As noted by the claimant's service representative in 
an October 2006 written statement, there is no indication 
that the RO readjudicated the claim for service connection 
for the cause of the veteran's death, de novo, to include the 
preliminary issue as to the claimant's eligibility for VA 
death benefits as a "child" of the veteran.  While the 
August 2006 letter to the claimant included some of the 
pertinent laws and regulations, in May 2006, the Board 
directed the RO to consider the claimant's claim for service 
connection for connection for the cause of the veteran's 
death, de novo, to include the preliminary issue as to the 
claimant's eligibility for VA death benefits as a "child" 
of the veteran and then to issue a SSOC if the claim remained 
denied.  There is no indication that this was done.

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the court.  See 
Stegall v. West, supra.

The Board is of the opinion that it should defer appellate 
consideration as to the claimant's claims for accrued 
benefits and DEA assistance until the requested RO de novo 
readjudication of the matter of the claimant's eligibility 
for VA death benefits as a "child" of the veteran has been 
completed and the case returned to the Board.  See e.g., 
Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), for the proposition that, 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined.

Thus, due process further demands that this case be REMANDED 
to the RO for the following action:

The RO should readjudicate the claimant's claim for 
service connection for the cause of the veteran's 
death, de novo, to include the preliminary issue as 
to the claimant's eligibility for VA death benefits 
as a "child" of the veteran.  If the decision 
remains adverse, the claimant and his 
representative should be furnished with a SSOC that 
includes notice of all relevant actions taken on 
the claim for benefits, to include a summary of the 
applicable law and regulations considered pertinent 
to the claim on appeal, and his appellate rights.  
The claimant and his representative should be 
afforded a reasonable period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



